DETAILED ACTION
Response to Amendment
The Amendment filed May 3, 2022 has been entered. Claims 1 – 20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite the limitation “wherein the actuator is automatically actuated to hold the entry valve in the open configuration in response to the plunger extending into the chamber while the transmission is shifting gears” in last three lines for claims 1 and 8 and lines 19-21 for claim 15. This limitation is a new matter. Applicant is claiming that an action (the actuator is automatically actuated to hold the entry valve in the open configuration) happens in response to a condition (the plunger extending into the chamber) “while” the transmission is shifting gears. This claimed feature is not described in the originally filed specification and is thus a new matter. In fact, for instance, the specification discloses (in fig. 4) the “transmission shifting gears” to occur (step 406) after “the actuator holds the valve in an open position” (step 404). Also, the cited disclosure, from the filed specification, below fails to provide support for the above limitation.
¶14: “When the actuator is actuated, the entry valve is transitioned to the open configuration and/or held in the open configuration until the actuator is released, independent of the pressure changes caused by the movement of the plunger”
¶26: “To reduce pressure within the chamber 102 and subsequently the resistive torque load, the actuator 200 can be actuated at least when the plunger 104 is extending into the chamber 102, as illustrated in FIGS. 3A and 3B.”
¶29: “When the actuator 200 is actuated and the entry valve 106 is in the open configuration 1000, the transmission 12 can shift gears 13 under the reduced resistive torque load.”
¶36: “At block 406, the transmission switches gears while the actuator is actuated. In at least one example, the actuator can be actuated automatically when the transmission is going to switch gears. Also, the actuator can be actuated manually.”
The above limitation will be examined as best understood by the examiner.
Claims 2 – 7 are rejected for being dependent on claim 1.
Claims 9 – 14 are rejected for being dependent on claim 8.
Claims 16 – 20 are rejected for being dependent on claim 15.
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US 2009/0041588 – herein after Hunter) or, in the alternative, under 35 U.S.C. 103 as obvious over Hunter et al. (US 2009/0041588 – herein after Hunter) in view of Aleksandar et al. (Reducing the environmental impact – herein after Aleksandar).
In reference to claim 1, Hunter discloses a pumping system (200, in fig, 2) comprising (see fig. 2): 
a motor (in view of disclosure in ¶27) coupled with a transmission (see ¶54), the transmission having a plurality of gear ranges (see ¶17, lines 3-5 from the end of the paragraph and ¶54, last two lines); and
a pump (in fluid end 205) including: 
a housing (see fig. A below) with a chamber (230); 
a plunger (220) coupled with the motor and the transmission and translatable along a longitudinal axis (in horizontal direction in view of fig. 2) into and out of the chamber by the motor and transmission, the translation of the plunger creating pressure changes in the chamber (¶29); 
an entry valve (237) at an inlet in the housing (see fig. A below) to the chamber, the entry valve transitionable between an open configuration permitting fluid flow through the inlet to the chamber and a closed configuration preventing fluid flow through the inlet to the chamber (see ¶29), the transmission shifting gears when the entry valve (237) at the inlet in the housing is held in the open configuration (see ¶54); 
an exit valve (239) at an outlet in the housing (see fig. A below) to the chamber, the exit valve permitting fluid flow through the outlet from the chamber at a predetermined pressure (see ¶29); and 
an actuator (250) coupled with the entry valve, the actuator operable to hold the entry valve in the open configuration independent of the pressure changes created by the translation of the plunger (see ¶18, ¶27, ¶29, ¶30, ¶54, ¶57; see ¶54 and ¶57 specifically), wherein the actuator (250) is automatically actuated (see ¶6 and ¶34: controller controls the operation of the asserted actuator 250; this control method is considered to be “automatically actuated”) to hold the entry valve in the open configuration in response to the plunger is extending into the chamber while the transmission is shifting gears
[in view of disclosure in ¶54: the suction valve(s) is to be held open whenever a transmission shift is to occur and the number of suction valves to be open is determined based on factors described in lines 15-19 of the paragraph in order to prevent stalling;
in view of disclosure in ¶26: the active valve system aids in making transmission shifts (by selectively disabling chambers during a shift sequence); 
¶56 discloses the feature of “disabling chamber(s)” (i.e. fluid is not pressurized within the chamber): if one of the cylinders in a five or three cylinder pump is taken offline (which is done by keeping the suction valve corresponding to offline cylinder); the effective load on transmission during transmission shifts (as discussed in ¶54) is considered to be reduced because only four or two of the cylinders are operating in the five or three cylinder pump respectively; the plunger within the inactive/offline cylinder still reciprocates (i.e. extending in and out of its corresponding chamber) with the fluid sloshing back and forth across the corresponding opened/floated suction valve; 
thus, the underlined claimed feature being present in the pumping system].

    PNG
    media_image1.png
    824
    572
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Hunter to show claim interpretation.
Alternatively, if Hunter remains silent on “wherein the actuator is automatically actuated to hold the entry valve in the open configuration when the plunger is extending into the chamber while the transmission is shifting gears”,
Aleksandar teaches that, during hydraulic fracturing, the pump experiences periodic loads particularly throughout the discharge stroke (see section 6.2 on page 1224 with fig. 8(c) in particular) and these loads impacts pump’s life. This load is transmitted to pump’s components such as bearings, entire cylinder assembly including the crankshaft, pump housing. 
Hunter teaches: the suction valve(s) is to be held open whenever a transmission shift is to occur in order to reduce load on the pump {see ¶54}; the active valve system aids in making transmission shifts (by selectively disabling chambers during a shift sequence) {see ¶26}; and the asserted actuator 250 may open the suction valve at any time during the pump operation/cycle (even during the discharge stroke) {see ¶41, last 6 lines}. If transmission shift is to occur during the discharge stroke of the pump, then the transmission itself experiences the load since it is coupled to the crankshaft and as taught by Aleksandar above, the crankshaft experiences the load during the discharge stroke of the pump. Hunter’s objective is to reduce load whenever a transmission shift is to occur. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the controller in the pumping system of Hunter to have the actuator automatically actuated to hold the entry valve in the open configuration in response to the plunger extending into the chamber (i.e. plunger performing a discharge stroke) while the transmission is shifting gears in order to reduce the load on the components of the pump (in this case, components being crankshaft or transmission or the drive source) because the pump or the components of the pump experiences more load during the discharge stroke as taught by Aleksandar. Doing so thus improves the overall pump’s life.
In reference to claim 2, Hunter discloses/teaches the pumping system, wherein (see fig. 2) the actuator (250) includes an actuation cylinder (253) and a protrusion (255), wherein the protrusion is coupled with the entry valve (237).
In reference to claim 3, Hunter discloses/teaches the pumping system, wherein (see fig. 2) the actuation cylinder (253) is one of a pneumatic cylinder or a hydraulic cylinder (see ¶31: 253 is a hydraulic cylinder).
In reference to claim 4, Hunter discloses/teaches the pumping system, wherein (see fig. 2) the actuation cylinder (253), when the actuator is actuated, imparts a force on the protrusion against the entry valve (237), and the protrusion holds the entry valve in the open configuration (in view of disclosure in ¶29, ¶31 and ¶57).
In reference to claim 5, Hunter discloses/teaches the pumping system, wherein (see ¶32 and fig. 2) the entry valve (237) is coupled with an entry bias (235) which biases the entry valve to the closed configuration.
In reference to claim 6, Hunter discloses/teaches the pumping system, wherein (see fig. 2) the plunger (220), when retracting, transitions the entry valve (237) to the open configuration such that a fluid passes through the inlet into the chamber (230), wherein when the actuator is not actuated and as the plunger extends (into the opposite direction of retraction), the entry valve (237) transitions to the closed configuration, and the fluid passes through the outlet when at the predetermined pressure (see ¶29).
In reference to claim 7, Hunter discloses/teaches the pumping system, wherein (see fig. 2) when the actuator (250) is actuated, the entry valve (237) is held in the open configuration independent of the translation of the plunger such that the fluid passes through the inlet, reducing a resistive torque load, wherein the transmission shifting gears when the entry valve at the inlet in the housing is held in the open configuration is performed under the reduced resistive torque load (in view of disclosure in ¶43, ¶50, ¶51, ¶54, ¶57; the claimed process of transmission shifting gears is performed under the reduced resistive torque load as specifically disclosed in ¶54).
In reference to claim 8, see rejection of claim 1 above.
In reference to claim 9, see rejection of claim 2 above.
In reference to claim 10, see rejection of claim 3 above.
In reference to claim 11, see rejection of claim 4 above.
In reference to claim 12, see rejection of claim 5 above.
In reference to claim 13, see rejection of claim 6 above.
In reference to claim 14, see rejection of claim 7 above.
In reference to claims 15 – 20, the claims are method claims. The pumping system of Hunter or the modified pumping system of Hunter and Aleksandar as above does not explicitly teach the claimed method; however, the pumping system of Hunter or the modified pumping system of Hunter and Aleksandar does teach all the structural limitations as set forth in claims 1 – 7 above. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated/obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(1).

Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive.
As discussed above, the argued phrase “in response to” makes the limitation a new matter. Furthermore, applicant merely states that this newly amended feature/limitation is not taught by Hunter or Hunter and Aleksandar and fails to give the reasons or further explanation.
As a result, the rejection of the claims is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/           Examiner, Art Unit 3746